Citation Nr: 0637105	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-43 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1961 to January 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In September 2003, the RO held that a temporary evaluation of 
100 percent was warranted effective June 14, 2003, based on 
surgical or other treatment necessitating convalescence for 
the veteran's left carpal tunnel syndrome.  An evaluation of 
10 percent was reestablished as of August 1, 2003.  In March 
2004, the RO revisited the matter regarding the disability 
evaluation and continued the 10 percent disability rating for 
the service-connected left carpal tunnel syndrome.


FINDING OF FACT

Left carpal tunnel syndrome is manifested by hand pain, 
decreased grip strength, and weakness.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for left carpal 
tunnel syndrome have been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.31,  4.124a, Diagnostic Code 
8515 (2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a July 2003 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the July 2003 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in July 2003, prior to the 
adjudication of the claim in September 2003 and March 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the July 2003 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Philip M. 
Overton, M.D., James E. Crout, M.D., and Robert M. Walters, 
M.D., and VA examination reports dated in October 2003, 
February 2004, August 2005, and October 2005.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

The veteran alleges that he is entitled to an increased 
disability rating for his service-connected left wrist 
disability due to lack of range of motion, decreased grip 
strength, and lack of dexterity.  

In determining the appropriate rating criteria for the 
veteran's service-connected carpal tunnel syndrome, the Board 
notes that there is no diagnostic code directly on point.  A 
condition not listed in the Rating Schedule may be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).   Carpal tunnel syndrome is rated by analogy under 38 
C.F.R. § 4.124a, Diagnostic Code (DC) 8515 (2006) (paralysis 
of the median nerve).  

Diagnostic Code 8515 provides for a 10 percent evaluation for 
mild incomplete paralysis of the median nerve for the major 
or minor nerve.  A 30 percent is warranted for moderate 
incomplete paralysis for the major hand and a 20 percent 
rating for the minor hand.  A 50 percent evaluation is 
warranted for severe incomplete paralysis of the major hand, 
and a 40 percent evaluation for the minor hand.  A 70 percent 
evaluation is warranted for complete paralysis of the median 
nerve for the major hand, and a 60 percent evaluation for the 
minor hand, with the hand inclined to the ulnar side with the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
and the thumb in the plane of the hand (ape hand); incomplete 
and defective pronation of the hand with the absence of 
flexion of the index finger, feeble flexion of the middle 
finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. § 
4.124a, DC 8515.  As there is no evidence indicating 
impairment of the ulnar nerve, the diagnostic codes 
pertaining to the ulnar nerve are not applicable in this 
instance.  See 38 C.F.R. § 4.124a, DCs 8515; 8516.

The veteran's service medical and post-service records show 
that he is right-handed.  Accordingly, the diagnostic code 
provisions pertaining to the minor arm apply in this case.  
Upon review of the medical evidence of record, the Board 
finds that the veteran's left carpal tunnel disability does 
not warrant an increased disability evaluation.  The medical 
evidence of record does show moderate incomplete paralysis of 
the minor hand, such as to warrant a 20 percent rating.

It is noted that the veteran currently has no range of motion 
in his left hand; however, the medical evidence of record 
does not indicate that the veteran's current lack of range of 
motion is attributable to his service-connected left carpal 
tunnel syndrome.  Rather, his lack of range of motion is a 
residual from fusion surgery due to rheumatoid arthritis, 
which is not a service-connected disability.  The Board 
acknowledges that, in September 2003, the RO held that a 
temporary evaluation of 100 percent was warranted effective 
June 14, 2003, based on surgical or other treatment 
necessitating convalescence based upon the veteran's left 
wrist fusion surgery.  The medical evidence of record, 
however, demonstrates that the veteran's fusion surgery was 
due to his rheumatoid arthritis, which is not a service-
connected disorder.  Additionally, the veteran was denied 
entitlement to service connection for left and right wrist 
rheumatoid arthritis by means of a December 2002 rating 
decision.  Furthermore, in March 2004, the RO held that a 
temporary evaluation of 100 percent was not warranted based 
on surgical or other treatment necessitating convalescence 
for the veteran's right carpal tunnel syndrome regarding the 
right wrist fusion.  At that time, the RO concluded surgery 
was not performed to relieve a service connected condition.  

Private treatment records demonstrate findings of rheumatoid 
arthritis in November 2002.  In June 2003, the veteran 
underwent left radial carpal metacarpal fusion to treat his 
severe left wrist radial carpal and inner carpal arthritis; 
this resulted in no range of motion of the left wrist.  The 
treatment note indicated that the veteran developed a 
polyarticular arthritis process, which developed severe 
disruption of the articular surfaces of the radial carpal and 
inner carpal joints of his wrists.  

In October 2003, a VA examiner noted that the veteran's 
fusion resolved his neurological symptoms; however, it 
resulted in decreased grip strength; some decreased 
dexterity; and no range of motion of the left wrist.  In 
February 2004, the veteran presented for VA examination with 
complaints of mild to moderate pain, decreased grip strength, 
and tingling but no numbness.  The examiner attributed the 
veteran's lack of range of motion to the fusion surgery.  An 
August 2005 VA examiner noted left wrist fusion and abnormal 
weakness of grasp; he diagnosed the veteran as having 
residuals of arthrodesis of the left wrist.  

An October 2005 VA peripheral nerves examiner opined that the 
sensory residual of the release of the carpal tunnel of the 
left hand was sensory impairment to pinprick and the motor 
residual was the inability to grasp and hold objects.  An 
electromyography (EMG) demonstrated bilateral carpal tunnel 
and the examiner opined that its manifestations were pain, 
weakness, and paresthesia of both wrists.  The examiner 
further opined that the 2002 and 2003 fusions of the wrists 
were due to severe arthritis which was not a service-
connected disorder.  The examiner was, however, unable to 
distinguish whether the veteran's decreased grip strength, 
pain, and weakness were due to carpal tunnel syndrome or to 
arthritis.  The examiner, however, did clarify that carpal 
tunnel syndrome is a local compression neuropathy at the 
wrist, which generally does not result in arthritis such as 
seen in the veteran.  He thereby concluded it was less likely 
than not that the veteran's bilateral carpal tunnel syndrome 
caused the non-service-connected arthritis, which led to the 
fusion.

Upon review, the medical evidence summarized above does raise 
a reasonable possibility that the veteran's current symptoms 
are related to carpal tunnel syndrome, reflective of moderate 
incomplete paralysis and therefore warranting an evaluation 
20 percent under Diagnostic Code 8515. The benefit of the 
doubt is resolved in the veteran's favor. 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.31,  4.124a, Diagnostic Code 8515.

In light of the veteran's assertions, the assignment of an 
extraschedular rating was also considered in this case under 
38 C.F.R. § 3.321(b)(1).  The Board acknowledges that the 
veteran retired in January 2005 because he was unable to 
perform the duties required of a mechanic.  The record, 
however, contains no probative evidence that the veteran's 
service-connected left carpal tunnel syndrome has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's left carpal tunnel 
syndrome is appropriately reflected by the currently assigned 
schedular rating.





ORDER

A disability rating of 20 percent for left carpal tunnel 
syndrome is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


